11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ricardo Rodriguez,                           * From the 266th District Court
                                               of Erath County,
                                               Trial Court No. CR 12823.

Vs. No. 11-21-00043-CV                       * October 14, 2021

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.